

Exhibit 10(viii)
McCORMICK & COMPANY, INCORPORATED
2013 OMNIBUS INCENTIVE PLAN
TERMS OF RESTRICTED STOCK UNITS AWARD AGREEMENT
The following terms and conditions apply to restricted stock units granted under
the 2013 Omnibus Incentive Plan by McCORMICK & COMPANY, INCORPORATED, a Maryland
corporation, with its principal offices in Baltimore County, Maryland
(hereinafter called the “Company”).
RECITALS
WHEREAS, the Board of Directors of the Company (the “Board”) believes that the
interests of the Company and its stockholders will be advanced by encouraging
its directors to become owners of common stock of the Company (“Stock”); and
WHEREAS, the Board approved and adopted the Company’s 2013 Omnibus Incentive
Plan (the “Plan”) on November 27, 2012, effective December 1, 2012, subject to
the approval of the Company’s stockholders; and
WHEREAS, the Company’s stockholders approved the Plan on April 3, 2013; and
WHEREAS, one of the purposes of the Plan is to provide an inducement to the
members of the Board (each a “Director”) to acquire shares of Stock; and
WHEREAS, the Board has authorized and approved the grant of this Award (defined
below) pursuant to the Plan, this Award Agreement and the terms described on the
Screen (defined below).
NOW THEREFORE, in consideration of the foregoing and of the covenants and
agreements set forth below, the terms of this Award and this Award Agreement
consist of the following:
1.Grant of Restricted Stock Units. Details of the Director’s Award are described
on the screen captioned “Grants & Awards” in the Computershare website (the
“Screen”). On the grant date specified on the Screen (the “Grant Date”), the
Company granted restricted common stock units (“Restricted Stock Units”) to the
Director for the number of shares of Stock identified as shares granted on the
Screen (the “Award”). The Restricted Stock Units shall become vested in
accordance with the vesting schedule described in Section 3 hereof. Each
Restricted Stock Unit shall represent one hypothetical share of Stock, without
par value. Each Restricted Stock Unit shall at all times be equal in value to
one share of Stock. The Company shall credit each Restricted Stock Unit to a
bookkeeping account that the Company shall maintain for the Director until the
Company issues Stock with respect to such Restricted Stock Unit in accordance
with Section 4 hereof or such Restricted Stock Unit is forfeited in accordance
with Section 3 hereof.
2.    Restrictions on Transfer of Restricted Stock Units. The Restricted Stock
Units herein granted and the rights and privileges conferred hereby shall not be
transferred, assigned,


1



--------------------------------------------------------------------------------




pledged, or hypothecated in any way (whether by operation of law or otherwise)
and shall not be subject to execution, attachment, or similar process. Upon any
attempt to transfer, assign, pledge, hypothecate, or otherwise dispose of said
Restricted Stock Units or of any right or privilege conferred hereby contrary to
the provisions hereof or upon the levy of any attachment or similar process upon
the rights and privileges conferred hereby, these Restricted Stock Units and the
rights and privileges conferred hereby shall immediately become null and void.
3.    Vesting of Restricted Stock Units.
(a)The Restricted Stock Units shall become vested and non-forfeitable on March
15 in the year immediately following the Grant Date (the “Vesting Date”);
provided that, the Director continues to serve as a member of the Board from the
Grant Date until the Vesting Date. Except as provided in Section 3(b) hereof, if
the Director ceases to serve as a member of the Board on account of not being
renominated to the Board after age 72, in accordance with the Corporate
Governance Guidelines, prior to the Vesting Date, the Restricted Stock Units
shall be immediately forfeited.
(b)    Notwithstanding the provisions of Section 3(a) hereof, any outstanding
Restricted Stock Units shall immediately become vested and non-forfeitable in
the event of the Director’s death, total and permanent disability, or in the
event of a Change in Control of the Company (as such term is defined in the
Plan). If such Restricted Stock Units become vested and non-forfeitable pursuant
to this Section 3(b), the date of the Director’s death or total and permanent
disability or the date of the Change in Control, whichever applies, shall be
treated as the Vesting Date for purposes of this Award Agreement.
For purposes of this Award Agreement, the Director shall be considered “totally
and permanently disabled” if (i) the Director is unable, as a result of
demonstrable illness (including mental illness), injury or disease, to engage in
any occupation or perform any work for remuneration or profit for which the
Director is reasonably qualified and (ii) the illness, injury or disease is
expected to be permanent.
4.    Issuance of Common Stock.
(a)    The Company shall issue to the Director (or, in the event of the
Director’s death, to the Director’s personal representative) shares of Stock
corresponding to vested Restricted Stock Units, net of any applicable
withholding taxes, as soon as practicable following the Vesting Date and in no
event later than March 15th of the year following the Vesting Date.
(b)    No shares of Stock shall be issued to the Director under this Award
Agreement before the Vesting Date.
(c)    The Company’s obligations to the Director with respect to the Restricted
Stock Units shall be satisfied in full upon the issuance of shares of Stock with
respect to the Restricted Stock Units that vest in accordance with Section 3
hereof, net of any applicable withholding taxes, or upon the forfeiture of such
Restricted Stock Units in accordance with Section 3 hereof.


2



--------------------------------------------------------------------------------




5.    Dividend, Voting and Other Rights.
(a)    The Restricted Stock Units are not shares of Stock, and the Director
shall therefore have no voting, dividend, or other shareholder rights by reason
of receiving or being credited with Restricted Stock Units pursuant to this
Award Agreement unless and until shares of Stock are issued to the Director
pursuant to Section 4 hereof.
(b)    This Award Agreement represents only an unfunded and unsecured promise by
the Company. The Director’s rights under this Award Agreement shall be limited
to those of an unsecured general creditor of the Company.
6.    Successor. This Award shall be binding upon and inure to the benefit of
any successor or successors of the Company.
7.    Compliance with Law. The Company shall make reasonable efforts to comply
with all applicable federal and state securities laws. Notwithstanding any other
provision of this Award Agreement, the Company shall not be obligated to issue
any shares of Stock pursuant to this Award Agreement if the issuance thereof
would result in a violation of any law.
8.    Section 409A of the Internal Revenue Code. It is intended that the
Restricted Stock Units and this Award Agreement shall qualify as a short-term
deferral arrangement described in Treas. Reg. § 1.409A-1(b)(4), and any
successor thereto, and that, as a result, the Restricted Stock Units and this
Award Agreement shall not be subject to the provisions of Section 409A of the
Internal Revenue Code of 1986, as amended (“Section 409A”). This Award Agreement
and the Plan shall be administered in a manner consistent with the foregoing
intent, and any provision that would cause such Restricted Stock Units or this
Award Agreement to be subject to Section 409A shall have no force or effect
until this Award Agreement is amended to avoid the application of Section 409A
(which amendment may be retroactive to the extent permitted by Section 409A and
may be made by the Company without the Director’s consent).
9.    Withholding. The Company shall, in its discretion, have the right to
deduct or withhold from payments of any kind otherwise due to the Director, or
require the Director to remit to the Company, an amount sufficient to satisfy
taxes imposed under the laws of any country, state, province, city or other
jurisdiction, including but not limited to income taxes, capital gain taxes,
transfer taxes, and social security contributions that are required by law to be
withheld with respect to the Plan, grant of restricted stock units, payment of
shares or cash under this Award Agreement, the sale of shares acquired
hereunder, and/or payment of dividends on shares acquired hereunder, as
applicable. A sufficient number of the shares resulting from payout of the Award
at vesting may be retained by the Company to satisfy any tax withholding
obligation.
10.    No Right to Continue as Director. Neither the Plan, the grant of
Restricted Stock Units, payment of shares or cash under this Award Agreement,
the sale of shares acquired hereunder, and/or payment of dividends on shares
acquired hereunder, as applicable, gives the Director any right to continue to
be a director of the Company or limits, in any way, the right of the Company to
change the Director’s compensation at any time for any reason not specifically
prohibited by law.


3



--------------------------------------------------------------------------------




11.    Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to current or future participation in the Plan by
electronic means or request the Director’s consent to participate in the Plan by
electronic means. The Director hereby consents to receive such documents by
electronic delivery and agrees to participate in the Plan through an on-line or
electronic system established and maintained by the Company or a third party
designated by the Company.
12.    Governing Law and Venue. All disputes arising under or growing out of the
Restricted Stock Units or the provisions of this Award Agreement shall be
governed by and construed in accordance with the laws of the State of Maryland,
United States of America, as provided in the Plan, without regard to such
state’s conflict of laws rules. If any dispute arises directly or indirectly
from the relationship of the parties evidenced by this Award and this Award
Agreement, the parties hereby submit to and consent to the exclusive
jurisdiction of the State of Maryland and agree that such litigation shall be
conducted only in the courts of Baltimore County, Maryland, and no other courts,
where the grant of the Restricted Stock Units are made and/or to be performed.
13.    Severability. The provisions of this Award Agreement are severable and if
any one or more provisions are determined to be illegal or otherwise
unenforceable, in whole or in part, the remaining provisions shall nevertheless
be binding and enforceable.
14.    Imposition of Other Requirements. The Company reserves the right to
impose other requirements on the Director’s participation in the Plan, on the
Restricted Stock Units and on any shares of Stock acquired under the Plan, to
the extent the Company determines it is necessary or advisable to comply with
local law or facilitate the administration of the Plan, and to require the
Director to sign any additional agreements or undertakings that may be necessary
to accomplish the foregoing.
15.    Relation to Plan. This Award Agreement is subject to the terms and
conditions of the Plan. In the event of any inconsistency or conflict between
this Award Agreement and the Plan, the Plan shall govern. The Plan and this
Award Agreement shall be administered by the Committee in accordance with the
provisions of Article II of the Plan. Except as expressly provided in this Award
Agreement, capitalized terms used herein shall have the meanings ascribed to
them in the Plan or on the Screen.
16.    Acceptance of Award. The Director shall be deemed to have accepted this
Award unless the Director provides written notice to the Company within thirty
(30) business days following the Grant Date, stating that the Director does not
wish to accept the Award. Notices should be directed to Investor Services at
investor_services@mccormick.com, or to McCormick & Company, Inc. Attn: Investor
Services, 24 Schilling Road, Suite 1, Hunt Valley, Maryland 21031. By accepting
this Award Agreement, the Director agrees to be bound by the terms and
conditions set forth herein and acknowledges and agrees that:
(a)    The award of Restricted Stock Units hereunder and any future awards under
the Plan is entirely voluntary, and at the complete discretion of the Company.
Neither the award of Restricted Stock Units hereunder, nor any future awards by
the Company, shall be deemed to create any obligation to grant any other awards,
whether or not such a reservation is explicitly stated


4



--------------------------------------------------------------------------------




at the time of any such award. The Board has the right, at any time, to amend,
suspend, discontinue or terminate the Plan; provided, however, that no such
action by the Board shall adversely affect the Director’s rights hereunder
without the consent in writing of the Director or a beneficiary who has become
entitled to this Award.
(b)    Neither the Company nor any member of the Board or of the Committee shall
have any liability of any kind to the Director for any action taken or not taken
in good faith under the Plan; for any change, amendment, or cancellation of the
Plan or this Award; or for the failure of this Award to realize intended tax
consequences or to comply with any other law, compliance with which is not
required on the part of the Company.
(c)    The Director has reviewed the Plan, this Award Agreement, and the Screen
in their entirety, has had an opportunity to obtain the advice of counsel prior
to accepting this Award Agreement, and fully understands all provisions of the
Plan, this Award Agreement, and the Screen.


5

